Citation Nr: 1341890	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a low back injury.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2008 rating decision issued by the Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's low back disability.  

In a September 2012 Decision and Remand, the Board granted the Veteran a 20 percent rating for her low back disability, which was made effective the date of her claim.  A TDIU claim was inferred under Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded to the RO for development.  The Board also granted an increased rating for the Veteran's psychiatric disorder.  

The Veteran appealed the Board's decision not to grant her an increase in excess of 20 percent for her low back disability to the Court of Appeals for Veterans Claims (Court).  In July 2013 the parties entered into a Joint Motion for Partial Remand (JMR) requesting that the Court vacate the Board's decision to the extent that it failed to grant a rating in excess of 20 percent for the Veteran's low back disability.  The JMR was implemented by the Court in a July 2013 Order, and the case has now been returned to the Board.  Additionally, the Veteran's claim for TDIU was denied by the RO in an August 2013 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2013 JMR, the parties agreed that 2008 and 2009 VA examinations were inadequate because the examiners failed to estimate the additional limitations of motion that would be experienced by the Veteran after repetitive use or during flare-ups and did not adequately explain why such an estimation was infeasible.  The JMR also indicated that the Board did not adequately explain why it discounted range of motion findings in the 2009 VA examination report which the examiner described as being limited by suboptimal effort and guarding by the Veteran.  

Accordingly, the case must be remanded for a VA examination which adequately documents the Veteran's additional functional limitations, including additional loss of motion, after repetitive use and during flare-ups.  Additionally, a retrospective opinion is needed to estimate any such further limitation during the entire period since the Veteran filed her claim.  The examiner should also explain the significance of the remarks in the 2009 VA examination report that range of motion findings were limited by suboptimal effort and guarding.  

While the Board notes that the Veteran was recently provided a VA examination of her spine in July 2013, that examination found full range of motion with no reported flare-ups and no functional limitations related to the lumbar spine.  This is a departure from prior examination findings and the contentions previously made by the Veteran, and in order to give her every opportunity to advance her contentions, it is proper to afford her another examination.

Regarding TDIU, the Board directed the RO to issue a supplemental statement of the case including TDIU as it found that the issue was already on appeal, as part of the Veteran's increased evaluation claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (noting that when TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation).  Although the RO issued a rating decision, it did not issue a statement of the case.  Such must be done.  In addition, the issue is inextricably intertwined with the other claim on appeal and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination of her spine.  The examiner should review the entire claims file in connection with the examination, including the three prior examinations of the Veteran's lumbar spine in January 2008, March 2009, and July 2013.  

All symptoms and functional effects of the Veteran's low back disability must be reported in detail.  Ranges of motion before and after repetition must be documented.  The examiner must also estimate any additional loss of motion after repetitive use and during flare-ups in degrees.  Any other additional limitations or functional losses, such as weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or, pain on movement, during these periods must be set forth.  If the examiner is unable to estimate additional loss of motion or functional loss after repetitive use and during flare-ups without resort to undue speculation, he or she must provide an explanation for that determination.  If the Veteran reports that she does not have flare-ups, this must be specifically documented.

The examiner must provide an estimate of any additional loss of motion or functional losses after repetitive use or during flare-ups that would have been experienced by the Veteran for the entire period beginning on November 30, 2007.  If the examiner is unable to provide this information without resort to undue speculation, he or she must provide an explanation for that determination.

Further, the examiner must explain the significance of the March 2009 examiner's comment that range of motion testing was limited by sub-optimal effort and guarding.  He or she must explain whether the range of motion test results documented by the examiner at that time presented a true representation of the Veteran's range of motion and functional limitations.  If not, the examiner must estimate the Veteran's actual range of motion during this period or explain what other information or evidence best describes any limitation on range of motion during this period.    

2.  Thereafter, obtain an opinion regarding the impact of the Veteran's service-connected disabilities, including her psychiatric disorder, headaches, lumbar spine disorder, right ankle fracture, abdominal scar, right hip injury, right knee disorder, and left knee disorder, on her employability.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to her service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

3.  After completion of the above development, the claims should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


